Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
This is an action to recover damages caused by the breaking of a dam owned by the defendants. The plaintiffs are the owners of mining claims and sluice-boxes below the defendants’ dam, which broke at a high stage of water, and, as is alleged, injured the plaintiffs’ property below. The case was tried by the Court, who found for the defendants, and the plaintiffs appeal. The Court found that the dam was “ well built, and constructed in a good and workmanlike manner, and of sufficient strength and capacity to contain the amount of water within it; ” that no negligence on the part of the defendants was shown, and that they used that reasonable care and diligence which prudent men would have used, in the erection and care of the dam. Under these findings, the Court properly rendered judgment for the defendants, as the case comes clearly within the rule laid down in Hoffman v. The Tuolumne Water Company (10 Cal. 413), and Wolf v. The St. Louis Independent Water Company (Id. 541). But the appellant insists that the findings upon these points are not sustained by the evidence. We have carefully examined the record, and see no error in these findings. They are fairly sustained by the evidence.
The judgment is therefore affirmed.